Citation Nr: 0610379	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for acid reflux 
disease.

6.  Entitlement to service connection for alcohol abuse.  

7.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD) before 
October 9, 2003.  

8.  Entitlement to an effective date earlier than December 
10, 2001 for service connection for PTSD.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1967 and 
from September 1969 to June 1983.  However, his service from 
September 1976 to June 1983 is considered dishonorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran's appeal originally included the issue of service 
connection for hearing loss.  However, the RO resolved that 
issue in the veteran's favor in a July 2003 rating decision.  
Therefore, the matter is not currently before the Board.  



FINDINGS OF FACT

1.  There is no competent evidence of a chronic a back 
disorder in service or continuous symptoms of back disorder 
after service, and no competent evidence of a nexus between 
the veteran's current back disorder and his periods of active 
service from June 1964 to May 1967 and from September 1969 to 
September 1976.

2.  The veteran is currently compensated for disability from 
sleep impairment due to his service-connected PTSD by way of 
the evaluation assigned for that disability.

3.  There is no evidence of a chronic skin disorder in 
service or continuous post-service symptoms of skin 
complaints shown in service, no diagnosis of a skin disorder 
associated with herbicide exposure, and no competent evidence 
of a nexus between the veteran's current skin disorders and 
his periods of active service from June 1964 to May 1967 and 
from September 1969 to September 1976.

4.  There is no competent evidence of a current diagnosis of 
irritable bowel syndrome.

5.  There is no competent evidence of a current diagnosis of 
acid reflux disease.

6.  There is no clear, competent medical evidence of record 
that the veteran's service-connected PTSD caused his alcohol 
abuse.    

7.  Prior to October 9, 2003, there is no evidence of 
illogical or irrelevant speech indicative of thought 
disorder, obsessional rituals that interfere with activities, 
problems with impulse control, any disorientation, or neglect 
of personal appear or hygiene; for the relevant time period, 
the veteran worked on a full-time basis.  

8.  The RO received a claim for service connection for PTSD 
on December 10, 2001; there is no probative evidence that the 
RO received any formal or informal claim for PTSD prior to 
that date.
   

CONCLUSIONS OF LAW

1.  Service connection for a back disorder is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Service connection for a sleep disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.14, 4.130 (2005).  

3.  Service connection for a skin disorder is not 
established.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

4.  Service connection for irritable bowel syndrome is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

5.  Service connection for acid reflux disease is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

6.  Service connection for alcohol abuse is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  

7.  The criteria for an initial disability rating greater 
than 50 percent for PTSD before October 9, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2005).  

8.  The criteria for an effective date earlier than December 
10, 2001 for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2005).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in line of duty in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  The veteran must have been 
released from such active service under conditions other than 
dishonorable for the period of service during which the 
disease or injury was alleged to have been incurred.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.4(a), 3.12.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
and (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  The six service connection claims will be addressed 
below.       

1.  Back Disorder

In a May 1984 administrative decision, the RO determined that 
the character of the veteran's discharge for his period of 
service from September 15, 1976 to June 13, 1983 constituted 
a bar to VA benefits.  Therefore, a claim for service 
connection for a disability arising from this period of 
service must be denied for lack of legal merit.  See Cacalda 
v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  

Current VA medical records show a diagnosis of chronic back 
pain with degenerative joint disease.  Initially, the Board 
notes that there is no evidence of arthritis within one year 
after the veteran's separation from service for purposes of 
presumptive service connection.  38 U.S.C.A. §§ 
1101, 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service medical records reflect complaint of vomiting and hip 
and back pain in October 1966.  In August 1976, examination 
revealed mild back tenderness with diagnoses including rule 
out renal lithiasis.  These back complaints, according to the 
evidence, were acute and transitory, and associated with 
disorders not related to the lumbar spine or its musculature.  
In March 1980, the veteran complained of back pain and was 
diagnosed as having muscle strain.  The associated notes 
referred to the veteran's report of a prior back injury due 
to heavy lifting and previous diagnosis of slipped disc.   
However, service medical records are negative for any such 
injury or diagnosis within the period of service before 
September 15, 1976.  Moreover, the record does not disclose 
any evidence of continuous back problems after service.  In 
fact, the Board finds no medical evidence of low back pain 
until June 2003.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Finally, there is no competent evidence of a nexus between 
the veteran's current back diagnosis and his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In fact, only the veteran 
himself asserts that his back disorder is related to service.  
However, as a lay person, the veteran is not competent to 
offer an opinion as to the etiology of a medical disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The Board finds that service and post-service medical 
records, as a whole, provide evidence against this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a back disorder.        

2.  Sleep Disorder

The veteran argues that he has a sleep disorder secondary to 
his service-connected PTSD.  Review of VA medical records 
discloses that the veteran reports sleep disturbance 
associated with his service-connected PTSD, a diagnosis of 
nightmare disorder in 2002, and an assessment of insomnia due 
to PTSD in 2005.  However, disability from sleep impairment 
is already included in the rating criteria for evaluating 
PTSD.  See 38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  Therefore, to separately compensate sleep 
impairment would constitute pyramiding, which is prohibited 
by VA regulation.  38 C.F.R. § 4.14.  Moreover, the rating 
schedule does not recognize a sleep disorders as a 
psychiatric disability for purposes of service-connected 
compensation.  See 38 C.F.R. § 4.130.  Accordingly, service 
connection for a separate sleep disorder as secondary to 
service-connected PTSD must be denied.  See Cacalda, Sabonis, 
supra.  The Board emphasizes, however, that the level of 
impairment from the veteran's sleep-related problems are 
considered in assessing the severity of his service-connected 
PTSD.  Without considering this problem, the current rating 
for PTSD could not be justified. 

3.  Skin Disorder

The record shows that the veteran has alleged that he 
incurred a skin disorder in service, to include as due to 
exposure to herbicides in service in Vietnam.  Initially, the 
Board observes that he is not diagnosed as having any disease 
associated with herbicide exposure for purposes of 
presumptive service connection.  38 U.S.C.A. § 1116(a)(1) and 
(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service medical records document treatment findings of a wart 
on the right wrist in March 1965, chronic balanitis in May 
1966, which was treated and resolved with circumcision in 
June 1966, and furuncle in right groin area in January 1976, 
which was removed.  These notations do not reflect any 
chronic, ongoing skin disorder in service for purposes of 
service connection.  Similarly, there is no evidence of 
continuous post-service symptoms of any of these skin 
complaints shown in service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  The Board observes that more 
furuncles were noted in December 1976 and a rash between the 
legs was diagnosed as tinea cruris in January 1977, during 
the period of service for which benefits are barred.  
Overall, service medical records provide evidence against 
this claim. 

VA medical records reflect a current prescription for acne 
medication and previous prescriptions for a topical ointment 
for an unspecified skin disorder, shampoo for seborrhea, and 
cream for toenail fungus.  In August 2001 and May 2002, the 
veteran was evaluated for a large, pedunculated skin lesion 
on the right neck in August 2001.  The lesion was excised in 
May 2002; the pathology report diagnosed epithelial papilloma 
with concomitant epidermal inclusion cyst.  It was noted that 
other such cysts were present on the left neck and right 
facial areas.  In May 2002, the veteran presented with 
dermatitis on his face.  To the extent any of these disorders 
is a "chronic" disability, the Board finds that there is 
simply no competent evidence of a nexus linking the disorder 
to service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 
1375.  The veteran's personal opinion that the current skin 
disorders are related to in-service complaints is not 
supported by the evidence of record and is insufficient on 
its own to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, 
the Board finds that the preponderance of the evidence is 
against service connection for a skin disorder.  38 U.S.C.A. 
§ 5107(b).   

4.  Irritable Bowel Syndrome

The veteran seeks service connection for irritable bowel 
syndrome.  However, review of the claims folder reveals no 
current diagnosis of the disorder.  Service connection 
requires the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the veteran alleges in his June 2004 notice 
of disagreement that he has symptoms of diarrhea and 
constipation that support a diagnosis of irritable bowel 
syndrome, no such diagnosis is of record.  In fact, review of 
the veteran's VA treatment records finds no chronic 
intestinal complaints.  Specifically, notes dated in June 
2003 indicated that the veteran denied any intestinal 
problems.  Moreover, the veteran, as a lay person, is not 
competent to offer an opinion as to a medical diagnosis.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Absent a current diagnosis, the preponderance of the evidence 
is against service connection for irritable bowel syndrome.  
38 U.S.C.A. § 5107(b).     

5.  Acid Reflux Disease

The veteran's statements indicate his belief that he has acid 
reflux disease that is secondary to his service-connected 
PTSD.  However, again, the Board finds no current diagnosis 
of acid reflux disease in the evidence of record.  Service 
connection may not be established without evidence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  

The veteran argues that he received medication of treatment 
of acid reflux while hospitalized at the VA Medical Center in 
Topeka in late 2003.  Review of the associated hospital 
records finds no prescription medication or complaint, 
diagnosis, or other treatment of acid reflux disease.  
Moreover, there is no evidence of current treatment for the 
disorder that would demonstrate the existence of a chronic 
disability.  Again, the veteran, as a lay person, is not 
competent to provide a diagnosis of a medical disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Absent a current diagnosis, the preponderance of the evidence 
is against service connection for acid reflux disease.  
38 U.S.C.A. § 5107(b).   

6.  Alcohol Abuse

Service-connected compensation is not payable if a disability 
is a result of the veteran's abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1110, 1131.  See 38 C.F.R. 
§§ 3.1(m) and (n), 3.301(c) (line of duty and willful 
misconduct considerations concerning disability from the 
abuse of alcohol).  That is, the law precludes compensation 
for: (1) primary alcohol abuse disabilities, i.e. alcohol 
abuse disability arising during service from voluntary and 
willful drinking to excess; and 
(2) secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse.  Allen v. Principi, 
237 F.3d 1368, 1376 (Fed. Cir. 2001).  The law does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability. Id. at 1381.  
However, in such cases, there must be clear medical evidence 
establishing that the alcohol or drug abuse disability was 
caused by a veteran's primary service-connected disability. 
Id.   See 38 C.F.R. § 3.310(a).  

The veteran alleges that his alcohol abuse is proximately due 
to or the result of his service-connected PTSD.  VA treatment 
records reflect a long history of alcohol abuse, as well as 
other substance abuse, although the veteran has apparently 
abstained from alcohol since 2003 and from other drugs for 
many years.  However, the Board finds no clear medical 
evidence showing that the veteran's substantive abuse was 
caused by his service-connected PTSD, as required by Allen. 
Id.  The veteran has certainly suggested that a causal 
relationship exists between the PTSD and substance abuse, but 
his lay opinion on the matter is not the type of "clear 
medical evidence" contemplated by Allen specifically or 
service connection law in general.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for alcohol abuse secondary to service-connected 
PTSD.  38 U.S.C.A. § 5107(b).  The Board finds that post-
service medical records provide, overall, evidence against 
this claim. 

Increased Initial Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In a May 2002 rating decision, the RO granted service 
connection for PTSD effective from December 10, 2001 and 
assigned an initial disability rating of 50 percent.  The 
veteran appealed that decision.  In May 2004 rating decision, 
the RO awarded a temporary total disability rating for PTSD 
for the veteran's hospitalization from October 9, 2003 to 
December 31, 2003.  Effective January 1, 2004, the RO awarded 
a 100 percent schedular evaluation for PTSD.  Therefore, the 
issue remaining on appeal is entitlement to an initial 
disability rating greater than 
50 percent from December 10, 2001 to October 9, 2003.  

Under 38 C.F.R. § 4.130, Code 9411, a 70 percent rating is 
appropriate when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.    

VA outpatient records dated in December 2001 reflected a 
diagnosis of chronic and severe PTSD with a Global Assessment 
of Functioning (GAF) score of 41, indicating serious symptoms 
or serious impairment in social or occupational functioning.  
Symptoms included sleep dysfunction, social isolation and 
marital problems, anger, and difficulty with authority.  
Subsequent outpatient records dated through July 2003 
continued to show GAF scores of 41 or 40 (some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood).  In August 2003, September 2003, and 
again in October 2003, just prior to his hospitalization, the 
veteran reported continued symptoms of anxiety, depression, 
and nightmares.  Examination showed that he was well-groomed 
and casually dressed, cooperative, courteous, with logical 
thoughts and no evidence of psychosis or suicidal ideation.  
The GAF scores were 45, 48, and 45, respectively, indicating 
serious symptoms or impairment.   

In December 2002, the veteran was hospitalized at VA for 
suicidal thoughts determined to be due to depression 
associated with substance abuse.  There was no evidence of 
psychosis.  The GAF score was 50 on admission and 80 at 
discharge.  The veteran was again hospitalized at VA in June 
2003 after suffering injuries in a motor vehicle accident.  
Mental status examination at discharge indicated that the 
veteran was oriented, cooperative, coherent, and relevant, 
without evidence of thought disorder.  The GAF score at 
discharge was 50, denoting serious symptoms or impairment.   

VA medical records up to and including those notes from the 
October 2003 hospitalization indicate that, although he 
worked the night shift, the veteran worked full time as a 
commercial baker at all relevant times prior to the 
hospitalization and that he reported that he intended to 
return to work afterwards.   

The report of the April 2002 VA psychiatric examination 
reflects subjective complaints similar to those complaints 
documents in VA outpatient records.  The examiner noted that 
the veteran appeared sad and that his gestures and posture 
communicated a disturbed, uncomfortable emotional state.  
Mental status examination revealed depressed mood, much 
constricted affect, and impaired immediate memory.  There was 
some impairment of concentration and no ability to abstract.  
However, the veteran was clean and appropriately dressed, 
with no neglect of personal appearance.  There was no 
evidence of disorientation or thought disorder; judgment and 
insight were good.  The examiner assigned a GAF score of 55, 
denoting moderate symptoms and impairment.  

Based on this evidence, the Board cannot conclude that the 
overall disability picture from PTSD more closely 
approximates the criteria for a 70 percent disability rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the 
evidence fails to reflect illogical or irrelevant speech 
indicative of thought disorder, obsessional rituals that 
interfere with activities, problems with impulse control, any 
disorientation, or neglect of personal appear or hygiene.  
Although the veteran describes persistent anxiety and 
depression, he was able to work on a full-time basis over an 
extended period of time.  Thus, although the evidence of 
record demonstrates some of the criteria for a 70 percent 
rating, the Board does not find that the symptoms result in 
the severe level of impairment contemplated by the higher 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation). 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule for the time period at issue.  VAOPGCPREC 6-96.  As 
discussed above, the veteran worked on a full-time basis up 
to the date of the October 2003 hospitalization.  In 
addition, although he was hospitalized, the evidence does not 
reflect frequent hospitalizations for treatment of PTSD.  
Specifically, the June 2003 VA hospitalization resulted from 
a transfer from a private facility following a motor vehicle 
accident, rather than from a need for PTSD-related treatment.      

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
50 percent for PTSD before October 8, 2003.  38 C.F.R. § 4.3.    

Earlier Effective Date

The veteran seeks an effective date earlier than December 10, 
2001 for service connection for PTSD.  Generally, the 
effective date of an award of a claim for service connection 
is the date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).    

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Review of the claims folder reveals that the RO did not 
receive any claim for service connection for PTSD, or any 
other disability, until December 10, 2001.  Documents of 
record prior to that date relate only to his education 
benefits, not any compensation claim, providing evidence 
against this claim.  

Because this claim was not received within one year of the 
veteran's separation from service, the earliest possible 
effective date allowed by law is December 10, 2001.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).      

The veteran asserts that he submitted a claim for PTSD in 
1986.  He has provided the RO with what he alleges are 
original hand-completed duplicates of that claim.  However, 
these documents contain no date stamp from VA or other 
official sign or notation to demonstrate that they were ever 
actually received at the RO.  Effective dates are generally 
assigned according to date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Absent evidence 
the RO actually received the veteran's claim documents in 
1986, there is no basis for establishing an earlier effective 
date for service connection for PTSD.  Therefore, the 
preponderance of the evidence is against an effective date 
earlier than December 10, 2001 for service connection for 
PTSD.  38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in February 2002, 
December 2003, February 2004, and August 2004, as well as 
information provided in the May 2002, May 2004, and November 
2004 rating decisions and February 2003 and May 2005 
statements of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the statements of the 
case include the text of the regulation that implements the 
notice and assistance provisions from the statute.  This 
notice was provided prior to each of the rating decisions on 
appeal and the August 2004 letter specifically asked the 
veteran to provide any evidence in his possession pertinent 
to the appeal.  Thus, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concluded above that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

As concerns the claims for an increased initial disability 
rating for PTSD and an earlier effective date for service 
connection for PTSD, the RO provided the requisite notice by 
letters dated in February 2004 and August 2004, respectively.  
The notice on the effective date issue was furnished prior to 
the November 2004 rating decision.  Although the notice on 
the increased initial disability rating was provided after 
the May 2002 rating decision that granted service connection 
and established the initial rating, neither the veteran nor 
his representative has made any showing or allegation that 
the timing of the notice resulted in any prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records (which 
included some associated private medical evidence), and 
relevant medical examinations.  Although the RO has not 
obtained medical examinations or opinions concerning the 
veteran's service connection claims, as discussed above, 
there is insufficient evidence to trigger this duty to 
assist.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  See also  38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant these claims, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

In addition, the RO attempted to secure the veteran's records 
from the Social Security Administration, but a July 2004 
report of contact with that agency that the file could not be 
located.  The veteran identified employment-related medical 
records from Boomtown Casino.  An April 2003 e-mail response 
to a request for these records stated that the information 
was not retained.  He also identified certain other private 
medical providers in a release received in July 2004, but 
failed to supply the required address information.  The 
veteran did not reply to the RO's February 2005 letter asking 
for new releases with the correct addresses. 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  There 
is no other indication or allegation that additional relevant 
evidence remains outstanding.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.    

ORDER

Service connection for a back disorder, a sleep disorder, a 
skin disorder, irritable bowel syndrome, acid reflux disease, 
and alcohol abuse is denied.  

An initial disability rating greater than 50 percent for PTSD 
before October 9, 2003 is denied.   

An effective date earlier than December 10, 2001 for service 
connection for PTSD is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


